                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

United States of America,              )
                                       )
               Plaintiff,              )         ORDER ADOPTING STIPULATION FOR
                                       )         RESTITUTION
       vs.                             )
                                       )
Tomi Hanzelka Kiele,                   )         Case No. 1:17-cr-115
                                       )
               Defendant.              )


       On October 11, 2018, defendant was convicted of the offense of Misappropriation of Postal

Funds in violation of 18 U.S.C. § 1711. On December 17, 2018, the parties filed a “Stipulation for

Restitution.” Therein defendant agreed to pay restitution. In addition, the parties agreed that (1)

United States will submit a request to the Department of Justice for restoration of the $736.00

seized from defendant’s vehicle at the time of defendant’s arrest, and (2) defendant will abandon

her claim to the $736.00 so that the Government can apply these funds towards payment of

restitution. Finally, defendant also agreed to work the Government in establishing a payment plan

for the balance of her restitution obligation.

       The court ADOPTS the parties’ stipulation (Doc. No. 29). Defendant shall make restitution

to the following payees in the amounts listed below:

       (a)     $10.00 (USD) to victim Deborah Zwingel;

       (b)     $250.00 (USD) to victim Myrna Muffenbier;

       (c)     $110.00 (USD) to victim Eileen Pieterick;

       (d)     $50.00 (USD) to victim Robin Armstrong;

       (e)     $50.00 (USD) to victim Lawrence Benson;


                                                   1
(f)    $45.00 (USD) to victim Ann Volk;

(g)    $100.00 (USD) to victim Richard and Lois Volk;

(h)    $35.00 (USD) to victim Christine Axtmann;

(i)    $25.00 (USD) to victim Lindsey Gessner;

(j)    $170.00 (USD) to victim Doris Deipolder;

(k)    $60.00 (USD) to victim Joyce Meir;

(l)    $80.00 (USD) to victim Arlene Benson;

(m)    $30.00 (USD) to victim Douglas Harmel;

(n)    $45.00 (USD) to victim Michelle Robertson;

(o)    $30.00 (USD) to victim Charlotte Natwick;

(p)    $15.00 (USD) to victim Peggy Harmel;

(q)    $20.00 (USD) to victim Meredith Schulz;

(r)    $25.00 (USD) to victims Wesley and Kathy Broe;

(s)    $20.00 (USD) to victims Marvin and Audrey Michalenko;

(t)    $20.00 (USD) to victims Vernon and Corrine Frey

(u)    $64.00 (USD) to victim Terri Jacobson;

(v)    $50.00 (USD) to victim Max Stork;

(w)    $160.00 (USD) to victim Carol Schmidt;

(x)    $40.00 (USD) to victim Linda Schmalz;

(y)    $20.00 (USD) to victim Gwen Kleepsie;

(z)    $20.00 (USD) to victim Sara Radomski;

(aa)   $50.00 (USD) to victim Melina Jelsing;


                                      2
         (bb)     $20.00 (USD) to victim Virginia Koble; and

         (cc)     $37.14 (USD) to victims Al and Kathy Brown.1

Defendant’s total restitution obligation is $1,651.14 (USD).2 The court further ORDERS that the

interest requirement is waived for the restitution.

         Dated this 19th day of December, 2018.

                                                                /s/ Charles S. Miller, Jr.
                                                                Charles S. Miller, Jr., Magistrate Judge
                                                                United States District Court




         1
            Defendant stipulated to the payment of $50.00 Canadian to victims Al and Kathy Brown. The court takes
judicial notice that, as of the date of this order, $1 Canadian exchanges for $.74 USD, and calculates defendant’s
restitution obligation accordingly.

         2
          It appears that, when calculating defendant’s restitution obligation, the Government did not take the exchange
rate on Canadian currency into consideration. The court has reduced the amount defendant’s restitution obligation to
USD.

                                                           3
